Citation Nr: 0943054	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for a 
bilateral knee disorder. 

2.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for a 
bilateral hip disorder. 

3.	Entitlement to service connection for a left ankle 
disorder as secondary to a service-connected right ankle 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1946 to May 1948.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.    

The Board notes that, in a May 1992 rating decision, VA 
denied direct service connection claims for hip and knee 
disorders.  The Veteran then claimed that hip and knee 
disorders were the direct result of trauma from parachute 
jumps during service.  See 38 C.F.R. § 3.303.     

In the claims currently on appeal, the Veteran contends that 
his hip and knee disorders are secondary to a service-
connected right ankle disorder.  See 38 C.F.R. § 3.310.  
Though these current assertions rest on a different theory of 
entitlement to service connection from that proffered in May 
1992, the Board nevertheless considers these service 
connection claims to be the same claims that were decided in 
May 1992.  As such, in this decision the claims for service 
connection for hip and knee disorders are assessed as claims 
to reopen claims for service connection.  See 38 C.F.R. 
§ 3.156.  See also Robinson v. Peake, 21 Vet. App. 545, 553 
(2008).  

By contrast, the Board will consider as an original claim the 
Veteran's claim for service connection for a left ankle 
disorder.  


FINDINGS OF FACT

1.	VA denied the Veteran's original service connection claim 
for knee disorders in an unappealed May 1992 rating decision.          

2.	VA denied the Veteran's original service connection claim 
for hip disorders in an unappealed May 1992 rating decision.          

3.	The Veteran filed a claim to reopen his service connection 
claim for a bilateral knee disorder in September 2006.  

4.	The Veteran filed a claim to reopen his service connection 
claim for a bilateral hip disorder in September 2006.      

5.	In the March 2007 rating decision on appeal, the RO denied 
the Veteran's claim for service connection for a bilateral 
knee disorder.     

6.	In the March 2007 rating decision on appeal, the RO denied 
the Veteran's claim for service connection for a bilateral 
hip disorder.     

7.	VA has received new and material evidence to reopen the 
Veteran's service connection claim for a bilateral knee 
disorder.  

8.	VA has received new and material evidence to reopen the 
Veteran's service connection claim for a bilateral hip 
disorder.     

9.	The Veteran's bilateral knee disorder is not related to 
his service-connected right ankle disorder.  

10.	The Veteran's bilateral hip disorder 
is not related to his service-connected right ankle disorder.  

11.	The Veteran's left ankle disorder is 
not related to his service-connected right ankle disorder.  





CONCLUSIONS OF LAW

1.	A May 1992 rating decision that denied the Veteran's 
service connection claim for knee disorders is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2009).   

2.	A May 1992 rating decision that denied the Veteran's 
service connection claim for hip disorders is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2009).   

3.	New and material evidence has been received to reopen the 
Veteran's claim of service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).     

4.	New and material evidence has been received to reopen the 
Veteran's claim of service connection for a bilateral hip 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).     

5.	The Veteran's bilateral knee disorder is not related to 
his service-connected right ankle disorder.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

6.	The Veteran's bilateral hip disorder is not related to his 
service-connected right ankle disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

7.	The Veteran's left ankle disorder is not related to his 
service-connected right ankle disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided a VCAA notification letter to the Veteran in 
November 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
this letter, VA informed the Veteran of the elements of his 
claims, and of the evidence necessary to substantiate his 
claims.    See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided 
notification to the Veteran prior to the rating decision on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding evidentiary 
requirements involved in claims to reopen claims for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In this decision, the Board will grant the Veteran's claims 
to reopen.  See 38 C.F.R. § 3.156.  As such, the lack of Kent 
notice here cannot be considered prejudicial to the Veteran.  

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examination for his 
claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen the Claims for Service Connection 

The Veteran claims that current knee and hip disorders are 
due to a right ankle disorder, which was service connected in 
December 1990.  See 38 C.F.R. § 3.310.  

VA originally denied service connection claims for bilateral 
knee and hip disorders in May 1992.  See Robinson, supra.  As 
that decision was not appealed, the decision became final.  
See 38 U.S.C.A. §§ 5108, 7105 (2002); 38 C.F.R. §§ 3.156, 
20.200 (2009).        

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

The Board will address the Veteran's claims regarding knee 
and hip disorders as claims to reopen claims for service 
connection, even though the RO - in the March 2007 decision 
on appeal - addressed the Veteran's claims as original 
service connection claims.  See Robinson, supra.  Indeed, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal regardless of the RO's determination.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

To address the merits of the Veteran's underlying claims 
here, the Board must first decide whether VA has obtained new 
and material evidence since the final May 1992 rating 
decision that denied entitlement to service connection.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  

When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when  
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim to service connection 
for knee and hip disorders in May 1992.  To determine whether 
new and material evidence has been submitted since then, the 
Board must compare the evidence of record at the time of the 
May 1992 rating decision with the evidence of record received 
since that decision.  

In May 1992, the relevant evidence of record pertaining to 
the Veteran's service connection claims for knee and hip 
disorders consisted of statements from the Veteran asserting 
that experience as a paratrooper caused knee and hip 
arthritis; service treatment records showing in-service 
treatment for a right ankle disorder, but which indicate no 
evidence of an in-service knee or hip disorder; VA treatment 
records dated in the early 1990s reflecting complaints of 
knee- and hip-joint pain; and a March 1992 VA examination 
report which notes that the Veteran's knees and hips were 
essentially normal.  

In sum, the record indicated in May 1992 that the Veteran did 
not experience knee or hip disorders during service, and did 
not then have knee or hip disorders.  As such, VA denied the 
Veteran's claims.  Again, that decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
relevant evidence that has been added to the record since the 
final May 1992 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the Veteran in which he asserts that current 
knee and hip disorders are related to altered gait caused by 
his service-connected right ankle disorder; additional VA 
treatment records reflecting the Veteran's complaints of 
joint pain; a February 2007 VA compensation examination 
report which reflects diagnoses of bilateral knee and hip 
arthritis, but which finds these disorders likely unrelated 
to the right ankle disorder; and a January 2008 letter from 
the Veteran's treating physician, which states that the right 
ankle disorder "could" relate to the Veteran's other joint 
disorders.  

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the May 1992 final 
rating decision.  Moreover, the Board finds the statements 
from the Veteran to be material as well.  In short, his 
statements regarding his symptoms comprise lay evidence that 
directly addresses the central issue here - does the 
Veteran's right ankle disorder, and any altered body 
mechanics caused by the disorder, relate to his current knee, 
hip, and left ankle disorders.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  These statements are also 
particularly significant "when considered with previous 
evidence of record[.]"  In May 1992, the record was silent 
regarding the issue of secondary service connection - the 
decision making at that time focused entirely on the issue of 
direct service connection.  See 38 C.F.R. § 3.303.  At that 
time, there were no statements or medical evidence addressing 
the theory of entitlement at issue here - secondary service 
connection.  As such, the Board finds the Veteran's recent 
statements regarding symptomatology to be material statements 
that should be considered along with the other evidence of 
record.  38 C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  

Accordingly, the Veteran's claims to reopen the claims for 
service connection for knee and hip disorders are granted.      

Having reopened the Veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  

In this matter, the Board finds a decision appropriate at 
this time.  As indicated in Part I of this decision, the RO 
has satisfied VA's duty to notify and assist in this matter.  

III.  The Merits to the Claims for Service Connection

The Veteran claims that he has current disorders in his left 
ankle, hips, and knees that relate to his service-connected 
right ankle disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

As noted earlier, service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  

Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this matter, the evidence of record shows that the Veteran 
has current hip, knee, and left ankle disorders.  The 
February 2007 VA report notes diagnoses of degenerative joint 
disease in the left ankle, bilateral knees, and bilateral 
hips.    

However, findings of secondary service connection would not 
be warranted here.  

The only medical evidence of record that directly assesses 
the Veteran's theory of entitlement here is found in the 
February 2007 VA report.  In the accompanying opinion, the VA 
examiner found the Veteran's current disorders unrelated to 
his service-connected right ankle disorder.  Instead, the 
examiner attributed the arthritis in the Veteran's left 
ankle, hip, and knee to his obesity.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (supporting clinical data or other rationale 
should accompany medical opinion).  

The Board notes a January 2008 note from the Veteran's 
treating physician, who states that multiple factors are 
probably responsible for the Veteran's joint pains, and who 
states that the right ankle disorder "could be a 
contributing factor, but probably not the predominate 
factor."  The Veteran and his representative have referred 
to this statement as evidence in support of the claims to 
secondary service connection.  But the Board finds this 
statement of limited probative value on the central issue in 
this matter.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(the Board must account for the evidence it finds persuasive 
or unpersuasive).  The treating physician's comments do not 
address the issue of probability - i.e., whether it is likely 
or unlikely that the right ankle disorder relates to the 
other disorders.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Rather, in stating what "could" be the issue 
here, the physician merely addresses the issue of 
possibility.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Such a speculative statement cannot be regarded as evidence 
of a medical nexus between the right ankle disorder and the 
left ankle, knee, or hip disorders.  See 38 C.F.R. § 3.303.  

The Board has also considered the Veteran's statements 
regarding causation here.  See Jandreau, supra.  Lay 
testimony is competent to establish the presence of 
observable symptomatology, such as the Veteran's claims of 
altered gait.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  But a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The issue of whether the Veteran's right ankle disorder has 
caused arthritis in the left ankle, hip, or knee is 
essentially an issue that is medical in nature.  The 
degenerative process that is at the core of the disease of 
arthritis is not an issue that could be characterized as 
"observable" by a layperson.  As such, the Veteran's 
statements regarding causation - though of material 
importance in the Board's decision to reopen the service 
connection claims for knee and hip disorders - are 
nevertheless of limited probative value on this essentially 
medical question.  Indeed, his lay statements certainly do 
not preponderate against the clear medical findings noted in 
the February 2007 VA report.  See Alemany, supra.  

The Board therefore finds that the evidence of record 
preponderates against the Veteran's claim that his service-
connected right ankle disorder relates to his current left 
ankle, hip, and knee disorders.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to service connection for a left ankle 
disorder is denied.  

2.	Entitlement to service connection for a bilateral knee 
disorder is denied.  

3.	Entitlement to service connection for a bilateral hip 
disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


